Citation Nr: 1820205	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2017, the Veteran testified at a video-conference hearing before the undersigned; a copy of the transcript has been associated with the claims folder.

During the course of this appeal, the Veteran has been awarded a temporary total disability rating for his right knee from July 21, 2014, to August 31, 2014, and from March 28, 2016, to May 31, 2016.  The issue on appeal is therefore whether he is entitled to disability rating in excess of 10 percent for the remainder of the appeal period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board determines that a remand is needed for additional development.  

First, two relevant VA knee examination reports from February 2016 and March 2018 have been obtained subsequent to the most recent February 2015 supplemental statement of the case and are not subject to a presumed waiver of AOJ review.  Thus, due process necessitates remand for the issuance of a supplemental statement of the case.  See also 38 C.F.R. §§ 19.37(a), 19.31(b) (2017) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

Additionally, during the March 2017 hearing, it was indicated the Veteran may have received private treatment for his right knee in late 2016.  See Board Hearing Transcript at p. 9.  As these records are potentially relevant to the appeal but have not been associated with the record, they should be obtained on remand.

Finally, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the Veteran should be afforded a new VA examination of his right knee so that it can be "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint" as required by 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit his consent and authorization for VA to obtain potentially relevant private treatment records for his right knee, to include the treatment he identified from late-2016 at the March 2017 Board hearing.

2.  Arrange to have the Veteran scheduled for new VA examinations of the right knee. The claims file [i.e. any relevant records contained in the Veterans Benefits Management System (VBMS)] should be provided to and reviewed by the examiner.  

(a) The examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  Alternatively, the examiner should provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins; and

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically) if feasible.  If the examiner is unable to estimate motion loss in terms of degrees during flare-ups, he/she should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 32 (2017).

3.  Thereafter, readjudicate the issue on appeal, considering all of the evidence received since the last February 2015 supplemental statement of the case.  If it remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




